966 F.2d 1453
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony P. NOLL d/b/a Noll Oil Company, Plaintiff-CounterDefendant-Appellant,v.ASHLAND OIL, INC.,Defendant-Counter Plaintiff-Appellee.
No. 92-5100.
United States Court of Appeals, Sixth Circuit.
May 20, 1992.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and KRUPANSKY Senior Circuit Judge.

ORDER

2
The plaintiff is appealing a December 16, 1991, agreed entry granting judgment for the defendants on its counterclaims.   The defendants now move to dismiss for lack of appellate jurisdiction.   The plaintiff has not filed a response.   Upon review and consideration, the court concludes that that the December 16 order can not be appealed.   See Laczay v. Ross Adhesives, A Div. of Conros Corp., 855 F.2d 351, 354 (6th Cir.1988) cert. denied, 489 U.S. 1014 (1989);   Coughlin v. Regan, 768 F.2d 468 (1st Cir.1985).


3
It is therefore ORDERED that the motion to dismiss is granted.